DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 6, 8, and 12-15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Lee (US 2013/0062701).
Regarding claim 1, Lee discloses a metallization structure comprising; a contact opening  (Fig.5, numeral 230) laterally surrounded by a dielectric material layer (251) located over a substrate (210); a metal liner (233) located along sidewalls and a bottom surface of the contact opening; and a metal contact (235) located on the metal liner  
Regarding claim 2, Lee discloses wherein the metal liner comprises TiAlN, and the metal contact comprises TiAl ([0022]).
Regarding claim 3, Lee discloses a dielectric cap layer (Fig.5, numeral 253) located between the dielectric material layer (251) and the substrate (210).
Regarding claim 5, Lee discloses wherein the metal liner has a resistivity of less than 100 ohms-cm ([0022]; note: TiAlN).
Regarding claim 6, Lee discloses wherein the metal liner (Fig.5, numeral 233) is located on a sidewall and a bottom wall of the metal contact (235) that is located in the contact opening.
	Regarding claim 8, Lee discloses wherein the metal contact is void-free (Fig.5, numeral 235).
	Regarding claim 12, Lee discloses herein the metal contact structure has a topmost surface that is coplanar with a topmost surface of both the metal liner and the dielectric material layer (Fig.6).
	Regarding claim 13, Lee discloses wherein the metal liner is U-shaped (Fig.5, numeral 233).
	Regarding claim 14, Lee discloses wherein the metal contact structure (Fig.5, numeral 235) directly contacts the metal liner (233).
	Regarding claim 15, Lee discloses wherein no native oxide is positioned between the metal contact structure (Fig.5, numeral 235) and the metal liner (233).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1 above, and further in view of Chiu (US 2016/0111324).
Regarding claim 4, Lee does not explicitly disclose wherein the contact opening only extends through a portion of the dielectric material layer.
Chiu however discloses wherein the contact opening (Fig.5, numeral 501) only extends through a portion of the dielectric material layer (107).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Lee with Chiu to have the contact opening only extending through a portion of the dielectric material layer for the purpose of fabrication multiple conductive lines (Chiu, [0040]).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1 above, and further in view of Li (US 2017/0162393).
Regarding claim 7, Lee does not explicitly disclose wherein the metal liner has a thickness of less than 2 nm.
	Li however discloses wherein the metal liner (Fig.4, numeral 401) has a thickness of less than 2 nm ([0042]).
	It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Lee with Li to have the metal liner has a thickness of less than 2 nm for the purpose of fabrication interconnect structures with low  contact resistance (Li, [0041])).
Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1 above, and further in view of Wada (US 2008/0088021).
Regarding claims 9-11, Lee does not disclose wherein the alloy that provides the metal contact is selected from the group consisting of MgV and AlV.
Wada however discloses the alloy that provides the metal contact is AlV (Fig. 2E, numeral 14; [0074]).
It would have been therefore obvious to one of ordinary skill in the art at the invention was filed to modify Lee with Wada to have the alloy that provides the metal contact is AlV for the purpose of forming a contact structure (Wada, [0074]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849.  The examiner can normally be reached on Monday-Friday, 9 am-6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JULIA SLUTSKER/Primary Examiner, Art Unit 2891